UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4964



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMARI HARCUM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
05-188-JFM)


Submitted:   May 18, 2006                     Decided:   June 6, 2006


Before WIDENER, WILKINSON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edwin S. MacVaugh, Tara G. LeCompte, Towson, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, James T.
Wallner, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jamari Harcum was convicted by a jury of possession with

intent to distribute marijuana, in violation of 21 U.S.C.A. §

841(a)(1) (West 1999), and possession of a firearm in furtherance

of a drug trafficking crime, in violation of 18 U.S.C.A. § 924(c)

(West 2000 & Supp. 2006).       The district court sentenced Harcum to

a total of sixty-seven months imprisonment and three years of

supervised release.       Harcum challenges his convictions, arguing

that the district court erred in denying his motion to suppress.

For the reasons that follow, we affirm.

       On February 11, 2005, several members of a joint Federal/State

task   force,     including   members       of    the   Baltimore    City   Police

Department, were involved in investigating narcotics trafficking

via commercial carriers.       In conjunction with this investigation,

the Task Force began surveillance of Harcum in Baltimore City,

Maryland. The Task Force members were dressed in plain clothes and

drove unmarked vehicles.      During the surveillance, Harcum employed

at least two counter-surveillance maneuvers, the second of which

temporarily resulted in a single Task Force Member, Detective

George    Vigue    of   the   Baltimore          City   Police,     remaining   in

surveillance of Harcum.       While following Harcum, Vigue personally

observed Harcum failing to stop at stop signs posted at two

separate intersections in Baltimore City.




                                        2
      By the time Detective Vigue observed the traffic infractions,

the Task Force members, who had remained in contact with one

another via Nextel cellular telephones to share their collective

observations of Harcum’s movements, suspected that Harcum was in

possession of narcotics.        Detective Vigue notified the other Task

Force members of the traffic violations and a decision was made to

have a Baltimore City uniformed officer stop Harcum’s vehicle.

According    to   Detective    Vigue,   the    Task   Force   uses   uniformed

officers with distinctive vehicles (as opposed to plain-clothed

officers in unmarked vehicles) to stop a suspect as a safety

precaution because it tends to eliminate misunderstandings that

might otherwise occur.

      Baltimore City Police Detective Forrest Taylor, who was in

uniform and driving a marked police car with lights and siren, was

in the area at the time and was asked by Detective Vigue’s

supervisor to stop Harcum’s vehicle.          Detective Taylor stopped the

vehicle as requested and, shortly thereafter, Task Force members

arrived and took control of the stop.             Officer Hymel, a canine

handler with the Maryland State Police, was asked to respond with

a drug-detecting dog.      The dog ultimately alerted to a bookbag in

the front passenger foot well area of the vehicle, which was seized

and found to contain over 1500 grams of marijuana in Ziploc bags.

A   Smith   and   Wesson   9   millimeter     semi-automatic   handgun   with

ammunition was also found on Harcum’s person during a pat-down.


                                        3
     Harcum filed a motion to suppress the evidence derived from

the traffic stop, claiming that the stop violated his rights under

the Fourth Amendment to the United States Constitution.                 Following

a hearing, the district court denied the motion.

     Motions to suppress are decided by the district court, which

may make findings of fact and rulings of law.              See United States v.

Stevenson, 396 F.3d 538, 541 (4th Cir. 2005).               “[T]he standard for

our review is well-established:          We defer to the district court’s

factual   findings    and     do   not   set    them     aside   unless   clearly

erroneous; and we review legal conclusions de novo.” Id.; see also

Ornelas v. United States, 517 U.S. 690, 699 (1996).

     A traffic stop is permissible if the officer has probable

cause or a reasonable suspicion to believe that a traffic violation

has occurred.       See Whren v. United States, 517 U.S. 806, 810

(1996); United States v. Hassan El, 5 F.3d 726, 730 (4th Cir.

1993).    When an officer observes even a minor traffic offense, a

stop of the vehicle is permissible, and this is so even if the

officer suspects the vehicle’s occupants of some other criminal

activity.     See    Hassan   El,   5        F.3d   at   730.    The   subjective

motivations of the officers involved are not determinative; indeed,

the stop “remains valid even if the officer would have ignored the

traffic violation but for his other suspicions.”                       Id. at 730

(internal quotations marks omitted).




                                         4
     In   this   case,   Detective   Vigue’s   observation   of   Harcum’s

failure to stop at the stop signs provided a sufficient basis to

stop Harcum’s vehicle.      Harcum claims, however, that the district

court clearly erred in finding that he was properly stopped for a

traffic violation because Detective Forrest did not personally

observe the alleged moving violations, was not a member of the Task

Force, and only stopped the vehicle at the direction of a Task

Force member.     Harcum also claims that the district court clearly

erred in crediting the testimony of Detective Vigue and finding

that Harcum committed the alleged traffic violations.

     We are unpersuaded. Contrary to Harcum’s contention, the fact

that Detective Forrest stopped him at the direction of the Task

Force members and did not personally observe a traffic violation is

irrelevant.      See United States v. Laughman, 618 F.2d 1067, 1072

(4th Cir. 1980) (“[S]o long as the officer who orders an arrest or

search has knowledge of facts establishing probable cause, it is

not necessary for the officers actually making the arrest or

conducting the search to be personally aware of those facts”); see

also United States v. Pitt, 382 F.2d 322, 324 (4th Cir, 1967)

(“Probable cause . . . can rest upon the collective knowledge of

the police, rather than solely on that of the officer who actually

makes the arrest”).      We have also reviewed the testimony and other

evidence presented and see no basis upon which to conclude that the

district court erred in crediting the testimony of Detective Vigue


                                     5
when making its factual findings.   See Stevenson, 396 F.3d at 543

(noting that appellate courts must defer to the trial court’s

factfinding function on motion to suppress).

     Accordingly, we hold that the district court did not err by

denying Harcum’s suppression motion and affirm his conviction.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                6